  1:20-cv-03466-DCC-SVH      Date Filed 12/10/20    Entry Number 16   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

   Robert Griffin,                        )        C/A No.: 1:20-3466-DCC-SVH
                                          )
                      Plaintiff,          )
                                          )
         vs.                              )
                                          )
   Sergeant Harpe and South               )                  ORDER
   Carolina Department of                 )
   Corrections,                           )
                                          )
                      Defendants.         )
                                          )

      Robert Griffin (“Plaintiff”), proceeding pro se and in forma pauperis, filed

a complaint alleging Sergeant Harpe violated his constitutional rights and that

the South Carolina Department of Corrections (“SCDC”) acted negligently.

[ECF No. 1]. By order dated October 16, 2020, service of process of the

complaint was authorized. [ECF No. 10]. On December 9, 2020, the summons

for Harpe was returned unexecuted. [ECF No. 15]. In the “Remarks” section of

the Form USM-285, the United States Marshals Service (“USMS”) indicated

the SCDC Office of General Counsel could not accept service for Harpe because

it could not find him. Id.

      Plaintiff was previously warned: “Plaintiff must provide, and is

responsible for, information sufficient to identify defendants on the Forms

USM-285. The United States Marshal cannot serve an inadequately identified
  1:20-cv-03466-DCC-SVH     Date Filed 12/10/20   Entry Number 16   Page 2 of 2




defendant. Unserved defendants may be dismissed as parties to this case if not

served within the time limit governed by Rule 4(m) and this order.” [ECF No.

10]. Plaintiff is directed to complete by December 28, 2020, a Form USM-285

that provides additional information to allow the USMS to serve Defendant. If

Plaintiff fails to do so, the undersigned will recommend this case be dismissed

as to Harpe.

      IT IS SO ORDERED.


December 10, 2020                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
